Citation Nr: 0420898	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  02-15 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC)
in Manchester, New Hampshire


THE ISSUE

Entitlement to VA outpatient dental treatment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 decision of the VA Medical 
Center, in Manchester, New Hampshire, which denied the 
veteran's claim of entitlement to VA dental outpatient 
treatment.  

The appeal is REMANDED to the VAMC in Manchester, New 
Hampshire.  VA will notify you if further action is required 
on your part.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  This liberalizing law is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions. 

A review of the claims file reveals that the veteran was 
never provided a VCAA letter that is specific to his claim of 
entitlement to VA outpatient dental treatment. Given the 
aforementioned, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOGCPREC 16-92.  On remand, appropriate action should be 
undertaken to ensure that the directives of VCAA have been 
followed.  Disabled Am. Veterans v. Sec'y. of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

In addition, the Board notes that the veteran's claims folder 
has not been forwarded to the Board for appellate review.  
The VAMC in Manchester, New Hampshire, should contact the RO 
and obtain the veteran's claims folder for association with 
the MAS folder presently provided to the Board.

Accordingly, the case is REMANDED to the VAMC in Manchester, 
New Hampshire, for the following action:

1.  Provide the veteran appropriate 
notice under the VCAA with regard to his 
claim for entitlement to VA outpatient 
dental treatment.  Such notice should 
specifically apprise him of the evidence 
and information necessary to substantiate 
his claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  3 8 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Compliance 
requires that the veteran be notified of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary, that is necessary to 
substantiate the claim. The VAMC must 
indicate which portion of that 
information and evidence, if any, is to 
be provided by the claimant, and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159, (see also Quartuccio, 
supra), they should be given the 
opportunity to respond.

2.  The veteran should be requested to 
provide the name and address of any 
dental care providers, VA or non-VA, 
who treated him from April 2002 to the 
present and which has not already been 
submitted.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the VAMC 
cannot obtained records identified by 
the veteran, a written notation to that 
effect should be placed in the file.  
The veteran and his representative are 
to be notified of unsuccessful efforts 
in this regard, and given the 
opportunity to provide any missing 
records themselves.  

3.  The VAMC in Manchester, New 
Hampshire, should contact the RO and 
obtain the veteran's claims folder for 
association with the veteran's MAS 
folder presently provided to the Board.

4.  Thereafter, the entire claims file 
and MAS file should be reviewed by the 
VAMC to include any newly submitted 
records.  If the claim remains denied, 
the case should be returned to the 
Board after compliance with requisite 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




